DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after grant of a petition to withdraw this application from issue under 37 CFR 1.313(c). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's IDS submission filed on 12 October 2021 has been entered, considered, and found not affecting the reasons for allowance. 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claims 2, 5, 10, and all respective dependent claims are drawn to the general notion of a display driving method. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.   
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael J Eurice/Primary Examiner, Art Unit 2693